     6:19-cv-02917-DCC-KFM            Date Filed 10/15/19      Entry Number 3       Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

MARKUS CARSON

     Plaintiff,

v.                                                     Civil Case No.
                                                       Judge:
AMERICAN EQUIPMENT COMPANY,
INC.

     Defendant.

         PLAINTIFF’S INTERROGATORIES PURSUANT TO LOCAL RULE 26.01

A.   State the full name, address and telephone number of all persons or legal entities who may have a
     subrogation interest in each claim and state the basis and extent of said interest.

     RESPONSE:             Plaintiff is unaware of any subrogation interest in the claims.

B.   As to each claim, state whether it should be tried jury or nonjury and why.

     RESPONSE:             Claims in Plaintiff's Complaint should be tried by jury, to which he is

     entitled pursuant to the Seventh Amendment of the United States Constitution and 42 U.S.C. §

     1981, the statute under which Plaintiff’s claims are brought.

C.   State whether the party submitting these responses is a publicly-owned company and separately
     identify (1) any parent corporation and any publicly-held corporation owning ten percent (10%) or
     more of the party's stock; (2) each publicly-owned company of which it is a parent; and (3) each
     publicly owned company in which the party owns ten percent (10%) or more of the outstanding
     shares.

     RESPONSE:             Plaintiff is an individual; plaintiff is not a publicly owned company.

D.   State the basis for asserting the claim in the division in which it was filed (or the basis of any
     challenge to the appropriateness of the division).

     RESPONSE:             This division is appropriate because Defendant does business relating to the

     events or omissions alleged in this Complaint, specifically, with a warehouse in Greenville, South

     Carolina at its headquarters, where the majority of events or omissions alleged in the Complaint

     took place.
       6:19-cv-02917-DCC-KFM           Date Filed 10/15/19        Entry Number 3        Page 2 of 2



E.    Is this action related in whole or in part to any other matter filed in this district, whether civil or
      criminal? If so, provide (1) a short caption and the full case number of the related action; (2) an
      explanation of how the mattes are related; and (3) a statement of the status of the related action.
      Counsel should disclose any cases that may be related regardless of whether they are still pending.
      Whether cases are related such that they should be assigned to a single judge will be determined
      by the clerk of court based on a determination of whether the cases arise from the same or
      identical transactions, happenings or events; involve the identical parties or property; or for any
      other reason would entail substantial duplication of labor if heard by different judges.

      RESPONSE:              Plaintiff is unaware of any related matters filed in this district.


Dated: October 15, 2019
                                             Respectfully Submitted,

                                                      By: s/ Bakari T. Sellers
                                                           Bakari T. Sellers, Fed. Bar No. 11099
                                                           Strom Law Firm
                                                           2110 N. Beltline Boulevard
                                                           Columbia, South Carolina 29204
                                                           Phone: 803-252-4800
                                                           Fax: 803-252-4801
                                                           Bsellers@stromlaw.com
                                                           Local Counsel for Plaintiffs



                                                             Rebecca Houlding, Esq.
                                                             Shilpa Narayan, Esq.
                                                             Friedman & Houlding LLP
                                                             1050 Seven Oaks Lane
                                                             Mamaroneck, NY 10543
                                                             Telephone: 888.369.1119 ext. 5
                                                             E-mail: rebecca@friedmanhouldingllp.com

                                                             To Be Admitted Pro Hac Vice
